Citation Nr: 1828325	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  09-45 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for chronic headaches prior to May 13, 2008.

2.  Entitlement to a rating in excess of 30 percent for chronic headaches from May 13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to April 2006.  He also had service with with the Army Reserve,  to include a period of active duty for training (ACDUTRA) from February 2000 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO, inter alia, granted service connection for chronic headaches, assigning an initial zero percent (noncompensable) rating. effective May 1, 2006 effective date.  In August 2007, the Veteran filed a notice of disagreement (NOD) with the assigned initial rating for chronic headaches.  A statement of the case (SOC) (dated in August 2009) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.  A supplemental SOC (SSOC) was issued in May 2011.

In December 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

In March 2012, the Board, inter alia, remanded the claim for a higher initial rating for chronic headaches to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

After accomplishing further action, in a January 2013 rating decision, the AMC granted a higher, 10 percent rating for chronic headaches, effective May 15, 2012.  However, inasmuch as higher ratings for the Veteran's chronic headaches were available before and after May 15, 2012, and the Veteran was presumed to seek the maximum available benefit for the disability, this claim for a higher initial rating remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a May 2013 SSOC, the AMC, inter alia, denied ratings higher than those already assigned for chronic headaches, and returned the matter to the Board for further appellate consideration.

In June 2016, the Board, inter alia, granted a 30 percent rating, and no higher, for chronic headaches, from December 6, 2011, but denied a compensable rating for chronic headaches, prior to December 6, 2011.  

In August 2016, the Veteran appealed the Board's June 2016 denial of higher initial ratings for chronic headaches to the United States Court of Appeals for Veterans Claims (Court).  During briefing in the appeal, it became clear that the Board's June 2016 decision contained an error in its "Order" section-specifically, instead of listing May 13, 2008, as the relevant date for the increase of a 30 percent rating for chronic headaches (as indicated in the "Findings of Fact" and "Conclusions of Law" sections), the Board listed December 6, 2011.  When this was brought to the Secretary's attention, he (with the Court's permission) worked with the Board to have the decision corrected, and in August 2017, the Board issued an Order correcting the June 2016 Board decision to reflect the correct May 13, 2008 date, as described above.  

In November 2017, the Court issued a Memorandum Decision, setting aside the Board's June 2016 decision concerning higher initial ratings for chronic headaches, and remanded that matter to the Board for further proceedings consistent with the Memorandum Decision.  In this regard, the Court found that the Board erred by failing to define the term "prostrating," and remanded the matter for the Board to define the term in its readjudication of the Veteran's claim.  In addition, the Court found that the Board erred by failing to correctly apply the Court's decision in Pierce v. Principi, 18 Vet. App. 440 (2004), and directed the Board to sufficiently heed the mandate of Pierce on remand.

In January 2018, the AOJ effectuated the Board's August 2017 order and assigned a 30 percent rating for chronic headaches from May 13, 2008.

In a March 2018 letter, the Veteran was informed that the VLJ who presided over the December 2011 Board hearing was no longer at the Board, and he was offered the opportunity to be scheduled for another hearing before a different VLJ.  See 38 C.F.R. § 20.707 (2017).  However, the following week, the Veteran responded that he did not wish to appear at another Board hearing.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Parenthetically, the Board notes that this appeal originally included claims for service connection for a skin disability, a bilateral foot disability, a low back disability, and high cholesterol, as well as claims for higher initial ratings for residuals of umbilical hernia and status post umbilical hernia repair scars.  However, in March 2012, the Board granted the Veteran's claim for service connection for a skin disability, and dismissed his claim for service connection for high cholesterol.  Also, in June 2016, the Board granted the Veteran's claim for service connection for a bilateral foot disability (now characterized as pes planus), and denied his claims for service connection for a low back disability and for higher initial ratings for residuals of umbilical hernia and status post umbilical hernia repair scars.  Accordingly, those issues are no longer on appeal and will not be discussed herein.  

In addition, the Board notes that the Veteran's claims for service connection for bilateral hip disorders and for increased ratings for right knee tendinitis and left knee tendinitis, as well as the Veteran's petition to reopen a claim for service connection for a stomach disorder were remanded to the AOJ in June 2016 for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Although an SOC was issued in January 2018, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2018, these issues have not been certified to the Board and cannot yet be addressed because there is a pending request for a Board hearing.  However, these matters may be the subject of a future Board decision, if necessary.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  From the May 1, 2006 effective date of the award of service connection for chronic headaches to May 12, 2008, the evidence is, at least, relatively evenly balanced on whether the Veteran's chronic headaches have been manifested by characteristic prostrating attacks occurring on average, once a month.

3.  At no pertinent point has the Veteran's chronic headaches been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for chronic headaches, from May 1, 2006 to May 12, 2008, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2017).

2.  The criteria for a rating in excess of 30 percent for chronic headaches are not me, at any pertinent point.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a May 2006 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claims herein decided (which was then a claim for service connection for chronic headaches).  This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA, and also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

After the November 2006 award of service connection for chronic headaches and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, an August 2009 SOC set forth the applicable criteria for higher ratings for the Veteran's chronic headaches (the time and form of which sufficed, in part, for Dingess/Hartman).  Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and reports of VA examinations.  Also of record and considered in connection with the claims is the transcript of the December 2011 Board hearing, as well as the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the claims herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before a VLJ.  During the December 2011 Board hearing, the presiding VLJ enumerated the issues then on appeal, to include the claims for a higher initial ratings for chronic headaches.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and severity of his chronic headaches.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's March 2012 remand.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the March 2012 remand, the Board, in relevant part, instructed the AOJ to provide the Veteran with a VA examination for his chronic headaches.  In response, the Veteran was afforded a VA examination for his chronic headaches in May 2012.  Accordingly, the Board finds that, with respect to the claims decided herein, the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the current noncompensable and 30 percent ratings for the Veteran's chronic headaches have been assigned under DC 8100, applicable to migraines (and any diagnosed headaches by analogy).

Under DC 8100,  a maximum, 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A zero percent rating is warranted for less frequent attacks. 38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, according to the Dorland's Illustrated Medical Dictionary "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Likewise, the VA's Adjudication Procedures Manual (M21-1) defines "prostrating" as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, Pt. III, Subpt. iv, Ch.4, Sec. N(7)(b) (updated Apr. 10, 2018).

In Pierce v. Principi, 18 Vet. App. 440, 445 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  

In Pierce, the Court also examined the term "productive of severe economic inadaptability" in the criteria for a 50 percent rating under DC 8100, and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Id. at 446.  The Court explained that, contrary to the VA's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

Turning to the relevant evidence of record, a 2006 treatment note from Dr. J. reveals that the Veteran reported having headaches daily for the last three weeks, that would last half an hour to one and half hours.  The Veteran also reported that he felt pressure on the right temple to posterior of head.  He denied having dizziness, paresthesia, motor dysfunction, and dysfunction of special sense.

In October 2006, the Veteran underwent a VA general medical examination, in which he reported his headache pain was located initially to the right temporal area, and described it as severe throbbing pain.  He reported that, at times, the pain was at a level 10 on a scale of 0 out of 10, and that the pain generally ranged from 1 to 10.  He also reported that the headache pain would spread to behind the right eye, and then spread to the right side of his head.  He also reported that in a 12-month period, he may have 30 to 42 weeks of headaches; and that he may have headaches for two to three weeks, and then not have a headache for one to two weeks, and then the headaches resume.  He also reported that he was occasionally sensitive to sound and light.  He also reported that flare-ups included pain, weakness, and fatigue, but he did not report functional loss.  He also reported that if he was at work, he continued to work, and that his headaches were not incapacitating or prostrating in nature.  He also reported that if he was at home, he went into a quiet dark room or sat in a hot bath.

In a July 2007 statement (VA Form 21-4138), the Veteran stated that his headaches continued to increase in frequency, severity and length.  He also stated that they made functioning difficult, and without any way to reduce the tension and pressure, that it was becoming unbearable.  He also stated that dealing with veterans daily for his job and having young kids at home required him to have to continue functioning, but that it was becoming more difficult of a task.

In another July 2007 statement (VA Form 21-4138), the Veteran's ex-wife stated that the Veteran's headaches seemed to keep him confined to dark places, and that noise bothered him.  She also stated that there were times where she had to leave the room along with her kids, and still make them be quiet even though the bedroom door to where the Veteran was at was closed.  She also stated that she also had to cover the windows with foil, sheets, blankets, comforters, or anything that helped keep the light out.  She also stated, that a lot of time, she even saw tears in the Veteran's eyes from the pain of his headaches.  She also stated that the Veteran's headaches kept him from eating, resting properly, and performing general duties around the inside and outside of the house.

On May 13, 2008, the Veteran underwent a VA miscellaneous neurological disorders examination, in which he reported having headaches weekly during the past 12 months with a usual duration of hours and with less than half of the attacks being prostrating.  The VA examiner noted that the Veteran worked full-time as a vocational rehabilitation counselor at a VA medical center, and that his headaches had no significant effects on his usual occupation.  She also noted that the Veteran lost no time from work during the last 12-month period.  She also noted that the Veteran's headaches mildly effected chores, shopping, exercise, sports, and recreation, but had no effect on traveling, feeding, bathing, dressing, toileting, and grooming.

In September 2010, the Veteran underwent another general medical examination, in which he reported that his headaches always consisted of pain on the right side with a feeling of pressure behind his right eye.  He also reported that he had not lost any time due to his headaches.  The VA examiner found that the Veteran's headaches were not prostrating, and that they occurred one or two times a month.

During the December 2011 Board hearing, the Veteran testified that he was missing work and things of that nature due to his headaches.  He also testified that his lifestyle did not allow him to say his head was hurting so bad that he had to lie down.  He indicated that didn't leave work when he had his headaches because he worked in a hospital, and he would be in the best place if something ruptured or something like that happened, and that by driving to leave work, he would endanger his life and the life of others.  He stated that at his job, he had a flexed schedule, explaining that as long as he did his eight hours, he could close his door, turn off the lights, put his head down on his desk, and take something to try to get rid of his headaches.  He stated that he generally stayed at work to see if he could get rid of his headaches, but that it had never gotten to the point of being admitted to a hospital for it.

Additionally, during the Board hearing, the Veteran testified that he would have normal headaches, which he could tolerate when having them, anywhere from 5 to 7 days out of the week, but that there were times when he didn't have headaches anywhere from a couple days to a month.  He also testified that there had been times when he had gone four to six months and didn't have a headache.  He indicated that he had more severe headaches, where he had to shut everything down, about twice a week throughout the month, on average, and that they would last anywhere from three hours to over a day.  When asked how often he had prostrating headaches, he testified that "[w]ithin the last year, I probably on an average, from January to December now throughout this year, I probably averaged 2 to 3 headaches a week."  When he was asked whether these were the type of headaches where he needed a darkened room, he responded that "[w]hen it's been so bad where it's been incapacitating, it's probably been maybe once every month, every two months probably on average."  He further responded that, "I mean, it's not something where--like I say, the ones that make me turn off the lights, I don't get those as frequently, but, I mean, when I do get one that really are--like the ones I complain with and say they're severe, it's like I'm at that point where I'm trying to make the decision am I going to have to lay down or will this start tapering off . . ."

In May 2012, the Veteran underwent a VA headaches examination.  The VA examiner noted that the Veteran experienced pain localized to the right side of the head with duration of less than one day, sensitivity to light, and sensitivity to sound. He also noted that the Veteran had characteristic prostrating attacks of migraine headache pain, on average, once in two months over the last several months, but that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran stated that usually he was able to "fight through" a headache and keep working, but that since January he had missed work two or three days due to incapacitating headaches.

Considering all the foregoing, including the medical records and the lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, for the period from May 1, 2006 to May 12, 2008, the Veteran's chronic headaches were manifested by characteristic prostrating attacks occurring, on average, once a month.  In this regard, during the October 2006 VA examination, the Veteran reported that in a 12-month period he may have 30 to 42 weeks of headaches, that the headache pain felt like severe throbbing with the pain level reaching 10 on a scale of 0 out of 10 at times, and that during flare-ups he experienced weakness and fatigue.  Although it was noted in the October 2006 VA examination that the Veteran's headaches were not incapacitating or prostrating in nature, and that there was no functional loss during flare-ups, in a July 2007 statement, the Veteran stated that his headaches made functioning difficult, and that it was becoming unbearable.  Also, in another July 2007 statement, the Veteran's ex-wife stated that Veteran's headaches kept him from eating, resting properly, and performing general duties around the inside and outside of the house.  The Board considers such reports consistent with extreme exhaustion or powerlessness, and as such tantamount to prostrating attacks.  

Therefore, given the July 2007 statements indicating prostrating attacks, and that the report of having 30 to 42 weeks of headaches in a 12-month period indicates a level of frequency equating to at least one headache a month, the evidence is, at least, relatively evenly balanced on whether the Veteran's disability picture more closely approximates the criteria for a 30 percent rating for the entire period under consideration.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to an initial 30 percent rating for chronic headaches, from May 1, 2006 to May 12, 2008, is established.

However, the Board finds that the Veteran's chronic headaches have not met, or more closely approximated, the criteria for a maximum, 50 percent rating at any point since the effective date of the award of service connection.  In coming to this conclusion, the Board has considered the interplay of 38 C.F.R. § 4.3, §4.7 and § 4.21.

In this regard, the evidence does not has not shown that the Veteran's headaches have been very frequent and completely prostrating.  The Board notes that "completely prostrating" is also not defined in the rating criteria.  However, while the Court did not instruct the Board to define this phrase, completely prostrating would appear to mean that the headaches were so severe as to preclude virtually any activity.  Similarly, the VA's Adjudication Procedures Manual defines "completely prostrating" as "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  See M21-1, Pt. III, Subpt. iv, Ch.4, Sec. N(7)(b).  Yet, in this case, while in a July 2007 statement the Veteran's ex-wife indicated that the Veteran's headaches kept him from eating and performing general duties around the inside and outside of the house; in another July 2007 statement, the Veteran stated only that his headaches made functioning difficult, and although indicating that it was becoming more difficult to function, and that his circumstances required him to continue functioning, he also indicated that he was continuing and able to function.  In addition, the May 2008 VA examiner noted that the Veteran's headaches only mildly effected chores, shopping, exercise, sports, and recreation, and had no effect on traveling, feeding, bathing, dressing, toileting, and grooming.  Moreover, although the Veteran indicated (during the during the December 2011 Board hearing) rhat he had severe headaches where he had to "shut everything down," or prostrating headaches two or three times a week through the month, on average, he also indicated that he only had the most severe headaches where he has to lie down or be in a darkened room,or incapacitating headaches, once a month or every two months.  He indicated that the more severe, prostrating headaches occurred during times where he's "at that point where I'm trying to make the decision am I going to have to lay down or will this start tapering off." 

Also, the evidence does not show that the Veteran's headaches have been productive of severe economic inadaptability.  The Board notes that the term "productive of severe economic inadaptability" is also not defined in the criteria.  However, as previously mentioned, the Court has noted that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce, supra.  Still, "[s]evere economic inadaptability denotes a degree of substantial work impairment."  M21-1, Pt. III, Subpt. iv, Ch.4, Sec. N(7)(e).  In this regard, regardless of the fact that the Veteran has been employed full-time during the appeal period, during the October 2006 VA examination, the Veteran reported that if he was at work during his headaches, he continued to work; and during the May 2008 VA examination, the VA examiner noted that the Veteran's headaches caused no significant effects on his usual occupation, and that he had lost no time from work during the last 12-month period.  In addition, during the September 2010 VA examination, the Veteran reported that he had not lost any time due to his headaches; and during the May 2012 VA examination, the Veteran stated that usually he was able to "fight through" a headache and keep working.  Moreover, although the Veteran testified that he was missing work because of his headaches during the December 2011 Board hearing, he did not otherwise indicate how much time, and during the May 2012 VA examination, the Veteran reported that he had only missed two or three days of work due to his headaches since January.  Furthermore, the Veteran stated that he had a flexed schedule at his job and explained that as long as he did his eight hours, he could close his door, turn off the lights, put his head down on his desk, and take something to try to get rid of his headaches.  As such, it does not appear that the Veteran, although being physically at work while putting his head down on his desk because of his headaches, was doing so during work hours and/or was taking leave for such time.  There is also no indication that his flexed work schedule was a special accommodation for his headaches, and that such was not available for all other employees.  

For all the foregoing reasons, the Board finds that, while the criteria for an initial 30 percent rating for the Veteran's chronic headaches are met from May 1, 2006 to May 12, 2008, a rating in excess of 30 percent must be denied.  The Board has resolved reasonable doubt in the Veteran's favor in assigning a higher initial 30 percent rating for chronic headaches, from May 1, 2006 to May 12, 2008, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).

As a final point, the Board notes that the claims on appeal have been decided on the basis of the evidence of record, and that no other issues have been raised by the Veteran or the evidence of record with respect to the claims herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

An initial 30 percent rating for chronic headaches, from May 1, 2006 to May 12, 2008, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 30 percent for chronic headaches is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


